HALL, Judge.
The appellant raises several points on appeal, but we only find merit in his contention that the court costs imposed upon him should be stricken.
The appellant was not given prior notice and a hearing before court costs were imposed in violation of Jenkins v. State, 444 So.2d 947 (Fla.1984). Accordingly, we strike the costs without prejudice to the state to seek their reimposition after affording the appellant notice and a hearing. We note that the trial court must cite the proper statutory authority for any costs it may impose. Brown v. State, 506 So.2d 1068 (Fla. 2d DCA 1987).
The appellant’s judgments and sentences are affirmed, but the court costs are stricken.
SCHOONOVER, A.C.J., and FRANK, J., concur.